Citation Nr: 0420713	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder, currently evaluated as 30 percent disabling, to 
include the issue of entitlement to a disability rating in 
excess of 10 percent prior to April 24, 2001.  


REPRESENTATION

Appellant represented by:	Melinda K. Hart, Attorney


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel





INTRODUCTION

The veteran had active military service from January 1983 to 
November 1989.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002  rating decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), which implemented a June 2002 Board decision 
that granted service connection for major depressive 
disorder.  The June 2002 rating decision assigned a 10 
percent rating for major depressive disorder from April 15, 
1992, and a 30 percent rating from April 24, 2001.  The 
veteran filed a notice of disagreement with that rating 
decision in September 2002.  After receiving a statement of 
the case in September 2003, the veteran perfected his appeal 
to the Board by timely filing a substantive appeal in 
September 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

Review of the claims file reveals that the RO has not advised 
the veteran as to what evidence he needed to submit to 
substantiate his claims of entitlement to a disability rating 
in excess of 10 percent for major depressive disorder prior 
to April 24, 2001, and entitlement to a disability rating in 
excess of 30 percent for major depressive disorder, and as to 
what evidence the RO would help him to obtain.  Accordingly, 
the Board finds that VA has not satisfied its duty under 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 to notify 
and assist the veteran with regard to his claims.  

The Board notes that the veteran's current claims arose out 
of his initial claim for service connection for an acquired 
psychiatric disorder that was filed in 1992.  Because the 
increased rating claims are related to the service connection 
claim that originated before the rating criteria for 
evaluating mental disorders were changed (November 7, 1996), 
the veteran is entitled to consideration of both the old and 
the new criteria for rating psychiatric disorders.  However, 
review of the September 2003 statement of the case indicates 
that this has not been accomplished.  

The Board also finds that the most recent VA psychiatric 
examination was performed more than three years ago (April 
2001) and that there has been no medical evidence obtained by 
the RO with regard to the veteran's claims since the April 
2001 examination.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the issues of entitlement to a disability rating 
in excess of 10 percent for major depressive disorder prior 
to April 24, 2001, and entitlement to a disability rating in 
excess of 30 percent for major depressive disorder 
thereafter, require a REMAND to the RO for the following 
actions:  

1.  Ensure that all notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other applicable legal 
precedent.  Particularly, the veteran should be 
notified of what evidence VA will develop, and what 
evidence he must furnish.  

2.  Contact the veteran and request that he provide 
the names and addresses of any health care 
providers from whom he has received psychiatric 
treatment since 2001, and, if possible, specify the 
appropriate dates of treatment.  (If he is aware of 
any records of treatment for the period from 1991 
to 2001 not already associated with the claims 
file, he also should be asked to identify those.)  
Then, after any necessary authorization is obtained 
from the veteran, the RO should obtain copies of 
all treatment records for the veteran from the 
health care providers identified and associate them 
with the claims file.  

3.  Schedule the veteran for a VA psychiatric 
examination to determine the severity of his major 
depressive disorder.  The entire claims folder and 
a copy of this Remand should be made available to, 
and reviewed by, the examiner prior to the 
examination.  The examiner should be requested to 
identify the degree of disability caused by the 
veteran's major depressive disorder and to express 
an opinion as to the Global Assessment of 
Functioning (GAF) attributable to the disorder.  
The examiner should also be requested to present 
all opinions and findings, and the reasons and 
bases therefor, in a clear, comprehensive, and 
legible manner on the examination report.  

4.  Advise the veteran of the provisions set forth 
at 38 C.F.R. § 3.655(b) regarding failure to report 
for scheduled VA examinations.  

5.  Following completion of the above development, 
re-adjudicate the issues of entitlement to a 
disability rating in excess of 10 percent for major 
depressive disorder prior to April 24, 2001, and 
entitlement to a disability rating in excess of 30 
percent for major depressive disorder thereafter.  
Both the old and new criteria for evaluating 
psychiatric disorders must be considered in the re-
adjudication.  If either of the benefits sought 
remains denied, a supplemental statement of the 
case should be furnished to the veteran and his 
representative, and they should be permitted the 
appropriate period of time within which to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


